Michael J. Schneider, Esquire
LAW OFFICE OF MICHAEL J. SCHNEIDER, P.C.
Attorney for All Plaintiffs
880 “N” Street, Suite 202
Anchorage, AK 99501
Phone: (907) 277-9306
Fax: (907) 274-8201
mschneider@aktriallaw.com

Mary F. Schiavo, Esquire
James R. Brauchle, Esquire
MOTLEY RICE, LLC
28 Bridgeside Blvd.
Mt. Pleasant, SC 29464
Telephone:     (843) 216-9138
mschiavo@motleyrice.com
jbrauchle@motleyrice.com
PENDING PRO HAC VICE APPROVAL
Counsel for Plaintiffs

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF ALASKA
                                 ANCHORAGE DIVISION

 WILLIAM ALAN HULSEY, Individually
 and as Personal Representative of the Estate
 of Caleb Parker Hulsey, deceased,

 and

 WILLIAM ALAN HULSEY, Individually
 and as Personal Representative of the Estate
                                                CASE NO.: 3:21-cv-00051-JWS
 of Mackay Alexander Hulsey, deceased,

 and                                            PLAINTIFFS’ COMPLAINT FOR
                                                DAMAGES AND DEMAND FOR JURY
 WILLIAM ALAN HULSEY, Individually              TRIAL
 and as Personal Representative of the Estate
 of Heather Nicole Dillard Hulsey, deceased,

               Plaintiffs,



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                   PAGE 1




        Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 1 of 22
            vs.

 HELEN KNOPP, as Personal
 Representative of the ESTATE OF GARY
 KNOPP, deceased; HELEN KNOPP,
 individually and d/b/a G & H
 CONSTRUCTION; HIGH ADVENTURE
 AIR CHARTER GUIDES AND
 OUTFITTERS, INC.; SOLDOTNA
 AIRCRAFT & EQUIPMENT LEASING,
 LLC; SANDRA BELL as Personal
 Representative of the ESTATE OF
 GREGORY BELL,
                   Defendants.


                                           COMPLAINT

       Plaintiff WILLIAM ALAN HULSEY, as Personal Representative of the Estates of CALEB

PARKER HULSEY, MACKAY ALEXANDER HULSEY and HEATHER NICOLE DILLARD

HULSEY, deceased, by and through their attorneys, MOTLEY RICE, LLC and LAW OFFICE

OF MICHAEL J. SCHNEIDER, P.C. complain against Defendants, HELEN KNOPP, as Personal

Representative of the ESTATE OF GARY KNOPP, deceased; HELEN KNOPP, Individually and

d/b/a G & H CONSTRUCTION; HIGH ADVENTURE AIR CHARTER GUIDES AND

OUTFITTERS, INC.; SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC; and

SANDRA BELL as Personal Representative of the ESTATE OF GREGORY BELL, and state as

follows:

                                         INTRODUCTION

       1.         This lawsuit arises out of the tragic Kenai Peninsula mid-air collision that took

place approximately 1,175 feet above Soldotna, Alaska on July 31, 2020 in which a Piper PA-12

Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                             PAGE 2




            Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 2 of 22
Super Cruiser piloted by Alaska state legislator Gary Knopp, with no other occupants and a de

Havilland DHC-2 Beaver piloted by Gregory Bell and occupied by 5 passengers, collided. All

seven individuals perished as a result of the mid-air collision, including Plaintiffs’ decedents,

CALEB PARKER HULSEY, MACKAY ALEXANDER HULSEY AND HEATHER NICOLE

DILLARD HULSEY.

                            SUBJECT MATTER JURISDICTION

       2.       Plaintiff WILLIAM ALAN HULSEY, as Personal Representative of the Estates of

PARKER HULSEY, MACKAY ALEXANDER HULSEY and HEATHER NICOLE DILLARD

HULSEY, deceased, is now and was at the time of the crash, a citizen of South Carolina. Plaintiffs’

decedents, PARKER HULSEY, MACKAY ALEXANDER HULSEY and HEATHER NICOLE

DILLARD HULSEY, were at the time of their deaths, citizens of South Carolina.

       3.       Defendant HELEN KNOPP, as Personal Representative of the ESTATE OF GARY

KNOPP, is a citizen of Alaska. Decedent Gary Knopp was at all relevant times a citizen of Alaska.

       4.       Defendant HELEN KNOPP is a citizen of Alaska.

       5.       Defendant HIGH ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS,

INC. is an Alaska corporation with its principal place of business in Alaska.

       6.       Defendant SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC is an

Alaska limited liability company. Its members are Sandra Bell, a citizen of Alaska; Mark Bell, a

citizen of Alaska; and the Estate of Mark Bell, an estate organized in the State Courts of Alaska

and administered by Sandra Bell as personal representative, a citizen of Alaska. The Estate’s

decedent was at the time of his death a citizen of Alaska.



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                             PAGE 3




            Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 3 of 22
        7.       Plaintiff William Alan Hulsey is the duly appointed Personal Representative of the

Estate of Caleb Parker Hulsey, deceased, who was a resident of South Carolina. The Estate is

pending in the Probate Court of the County of Spartanburg, South Carolina.

        8.       Plaintiff William Alan Hulsey is the duly appointed Personal Representative of the

Estate of Mackay Alexander Hulsey, deceased, who was a resident of South Carolina. The Estate

is pending in the Probate Court of the County of Spartanburg, South Carolina.

        9.       Plaintiff William Alan Hulsey is the duly appointed Personal Representative of the

Estate of Heather Nicole Dillard Hulsey, deceased, who was a resident of South Carolina. The

Estate is pending in the Probate Court of the County of Spartanburg, South Carolina.

        10.      Plaintiffs bring this action on behalf of the Estate and surviving family members.

        11.      The amount in controversy, exclusive of interest and costs, exceeds $75,000.

        12.      This court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

and §1367.

                                 IN PERSONAM JURISDICTION

        13.      The defendants, and each of them, are citizens of and engage in substantial activities

within Alaska and committed tortious acts and/or omissions in Alaska.

        14.      A substantial part of the events and/or omissions giving rise to the mid-air collision

occurred in this district.

        15.      This court has personal jurisdiction over the defendants pursuant to Alaska Stat. §

09.05.015 subparagraphs (a)(1), (a)(3), (a)(7), (a)(10), and (b).




Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                                PAGE 4




             Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 4 of 22
                                                 VENUE

        16.     Venue is proper because the defendants conducted significant business in this

district, and a substantial part of the events giving rise to this claim occurred in this judicial district.

                                    GENERAL ALLEGATIONS

        17.     All conditions precedent to bringing this action, if any, have been met.

        18.     At all material times, Gary Knopp and his wife Helen Knopp owned, controlled,

maintained, and operated a certain Piper PA-12 aircraft (N2587M).

        19.     At all material times, Gary Knopp and his wife Helen Knopp owned and operated

a for profit business doing business under the name “G & H Construction”, performing general

contractor work throughout the Kenai Peninsula and elsewhere.

        20.     At all material times, Gary Knopp and his wife Helen Knopp utilized the Piper PA-

12 for business operations of G & H Construction.

        21.     In June of 2012, Gary Knopp’s FAA medical flight certification was denied because

of eyesight and vision problems.

        22.     Gary Knopp appealed the denial of his medical certificate and on an appeal, the

denial was affirmed in July of 2012.

        23.     Thereafter, Gary Knopp never obtained an FAA medical certificate.

        24.     As of July 31, 2020, Gary Knopp did not have a properly issued FAA medical

certificate.

        25.     At all material times, defendant HIGH ADVENTURE AIR CHARTER GUIDES

AND OUTFITTERS, INC. was an FAA registered Part 135 commercial operator and common



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                                     PAGE 5




          Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 5 of 22
carrier, providing on-demand charter operations with its fleet of leased aircraft, including a certain

de Havilland DHC-2 Beaver (N4982U) and as such, owed the highest duty of care to passengers

aboard its aircraft.

        26.     At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT

LEASING, LLC owned the de Havilland DHC-2 Beaver (N4982U).

        27.     At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT

LEASING, LLC, through its managers, members, agents, and employees, maintained certain

operational control over the de Havilland DHC-2 Beaver (N4982U) utilized by defendant HIGH

ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. for Part 135 operations.

        28.     At all materials times, defendant HIGH ADVENTURE AIR CHARTER GUIDES

AND OUTFITTERS, INC. and defendant SOLDOTNA AIRCRAFT & EQUIPMENT LEASING,

LLC functioned as alter-egos of each other, with common ownership, common management and

operations, interrelation of operations, and common staff.

        29.     At all material times, Gary Knopp was acting as an agent, employee, and/or servant

of G & H Construction, operating the Piper PA-12 within the scope of his agency on behalf of G

& H Construction.

        30.     At all times during the subject flight, Gary Knopp was piloting and navigating the

Piper PA-12, and was in charge of safely operating the subject flight.

        31.     At all material times, Gregory Bell was acting as an agent, employee, and/or servant

of both HIGH ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. and

SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC operating the de Havilland DHC-2



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                               PAGE 6




          Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 6 of 22
within the scope of his agency on behalf of both HIGH ADVENTURE AIR CHARTER GUIDES

AND OUTFITTERS, INC. and SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC.

        32.     At all times during subject flight Gregory Bell was piloting and navigating the de

Havilland DHC-2 Beaver, and under the Federal Aviation Regulations (FARs), was the Pilot-in-

Command, in charge of safely operating the subject flight, and as such, owed the highest duty of

care to passengers aboard his aircraft.

        33.     As a Part 135 air carrier, HIGH ADVENTURE AIR CHARTER GUIDES AND

OUTFITTERS, INC., provided training, instruction, guidance and/or supervision to Gregory Bell,

and wrote and/or approved instructions and warnings for the subject aircraft and its component

parts and systems, including, but not limited to, its aircraft flight manual, aircraft operating manual,

pilot operating handbook, training manuals, instruments and equipment, curriculum and/or

procedures, including, but not limited to, training, procedures and operations regarding flight in

congested airspace, including, but not limited to, specific training to avoid a mid-air collision.

                                  July 31, 2020 Midair Collision

        34.     On July 31, 2020, Plaintiffs’ decedents CALEB PARKER HULSEY, MACKAY

ALEXANDER HULSEY AND HEATHER NICOLE DILLARD HULSEY were passengers

aboard the subject High Adventure Charter flight originating at Longmere Lake, Alaska, bound

for a remote lake on the west side of Cook Inlet, Alaska. The High Adventure Charter flight

departed Longmere Lake at approximately 0824 ADT with 5 passengers aboard, including CALEB

PARKER HULSEY, MACKAY ALEXANDER HULSEY AND HEATHER NICOLE

DILLARD HULSEY.



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                                 PAGE 7




          Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 7 of 22
       35.     At approximately the same time, the Piper PA-12 piloted by Gary Knopp departed

Soldotna Airport bound for Fairbanks, Alaska. On information belief, the purpose of the flight was

related to business operations of G & H Construction.

       36.     Meteorological conditions at the time as recorded at Soldotna Airport (PASX) were

daylight, clear with ceilings at 8500 agl, and visibility of 10 miles.

       37.     Preliminary flight track data reveals that the DHC-2 Beaver was traveling northwest

about 1,175 ft mean sea level (msl) and gradually climbing about 78 knots (kts) when it crossed

the Sterling Highway near Soldotna, Alaska. At or around the same time, the Piper PA-12 was

traveling northeast about 1,175 ft msl and about 71 kts north of and parallel to the Sterling

Highway.

       38.     At approximately 0827 ADT, the airplanes collided about 2.5 miles northeast of the

Soldotna airport at an altitude of about 1,175 ft msl and data signals were lost. The below figure

depicts the approximate flight paths of the two aircraft:




Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                            PAGE 8




          Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 8 of 22
       39.     Following the mid-air collision, the DHC-2 Beaver fragmented into pieces with the

main wreckage coming to rest in a debris field about 300 ft long in a wooded residential area. The

Piper PA-12 main wreckage was located about 600 feet east of the DHC-2 Beaver and had the

horizontal stabilizer and one elevator from the DHC-2 Beaver intertwined in its wreckage.

       40.     As a result of the conduct of the defendants and the resultant mid-air collision,

Plaintiffs’ decedents suffered severe and ultimately fatal injuries that caused their death.

                                           COUNT I
                                    Negligence – Survival Act
                                     Estate of Gary Knopp

       41.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all other

paragraphs, and further allege as follows.

       42.     This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.


Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                               PAGE 9




          Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 9 of 22
       43.     On July 31, 2020, Gary Knopp owed duties of care under both Alaska law and

federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner

the Piper PA-12 which he was flying.

       44.     Notwithstanding and in violation of these duties, defendant committed negligent

acts and/or omissions, including but not limited to the following:

       a.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 61.23, knowingly operated an aircraft as
               a solo pilot without a valid medical certificate;

       b.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
               right-of-way;

       c.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
               another aircraft;

       d.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper aircraft
               spacing;

       e.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
               and/or reckless manner;

       f.      Failed to properly use collision avoidance practices and technology, including but
               not limited to the use of ADS-B or other equipment, in addition to properly
               monitoring and utilizing radio with regard to position and traffic reporting.

       45.     Some of these acts and/or omissions of the defendant were committed in an

outrageous manner and with reckless indifference to the rights of others.

       46.     Plaintiffs’ decedents, as passengers aboard an aircraft within the airspace of the

United States, were in the class of persons intended to be protected by the above-referenced



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                            PAGE 10




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 10 of 22
sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed

to protect from the harm of midair collisions. The violation of some or all of these federal

regulations constitute negligence per se under Alaska law.

       47.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs’ decedents CALEB PARKER HULSEY, MACKAY ALEXANDER

HULSEY AND HEATHER NICOLE DILLARD HULSEY suffered severe and ultimately fatal

personal injuries and death, including but not limited to conscious pain and suffering, pre-impact

terror, and severe emotional distress.

                                           COUNT II
                                  Negligence – Wrongful Death
                                     Estate of Gary Knopp

       48.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all other

paragraphs and further allege as follows:

       49.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §

09.55.580.

       50.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

Statute, including but not limited to pecuniary loss including the decedents’ net lifetime earnings.

                                           COUNT III
                                    Negligence – Survival Act
                                          Helen Knopp

       51.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all other

paragraphs and further allege as follows:



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                               PAGE 11




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 11 of 22
       52.     At all material times, Helen Knopp was the lawfully wedded wife of Gary Knopp,

residing together and jointly owning, operating and carrying on as co-owners, a business for profit

commonly known as G & H Construction (“Gary and Helen Construction”) out of their jointly

owned real properties utilizing jointly owned assets.

       53.     As a co-owner, business operator, business officer, and joint operator of G & H

Construction, Helen Knopp knew or should have known of Gary Knopp’s vision problems as it

related to the operation of aircraft for the benefit of G & H Construction, including those vision

problems leading to the denial of his FAA medical certificate in 2012.

       54.     As a co-owner, business operator, business officer, and joint operator of G & H

Construction, Helen Knopp knew or should have known that Gary Knopp had been illegally

operating aircraft for the use and benefit of G & H construction, in violation of the Federal Aviation

Regulations for a long period of time prior to the July 31, 2020 mid-air collision near Soldotna,

Alaska.

       55.     Helen Knopp knew or should have known that Gary Knopp’s ongoing operation of

aircraft with his vision problems and/or lack of a valid FAA issued medical certificate posed an

unreasonable risk of harm to the general public, including to other aircraft operating within the

general vicinity of Gary Knopp.

       56.     On information and belief, Helen Knopp aided and assisted the ongoing and illegal

operation of aircraft by Gary Knopp for the benefit of G & H Construction, including but not

limited to the subject flight, by concealing Gary Knopp’s lack of a medical certificate and further

by facilitating the provision and funding of flight-related expenses for the benefit G & H



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                               PAGE 12




          Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 12 of 22
Construction, including aviation fuel, aviation maintenance, and FBO services at Soldotna Airport

(PASX).

       57.     As an owner and operator of G & H Construction, Helen Knopp owed a duty to use

reasonable care to prevent harm to others through the operations of G & H Construction.

       58.     Notwithstanding said duty, defendant committed the following negligent acts

and/or omissions:

       a.      Failed to stop Gary Knopp from operating aircraft for the benefit of G & H
               Construction when she knew or should have known that said ongoing operation
               with vision problems and an FAA denial of a medical certificate posed a risk of
               unreasonable harm to members of the general public;

       b.      Aided, abetted, and assisted the ongoing operation of aircraft by Gary Knopp for
               the benefit of G & H Construction when she knew or should have known that said
               ongoing operation with vision problems and an FAA denial of a medical certificate
               posed a risk of unreasonable harm to members of the general public.

       59.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs’ decedents CALEB PARKER HULSEY, MACKAY ALEXANDER

HULSEY AND HEATHER NICOLE DILLARD HULSEY suffered severe and ultimately fatal

personal injuries and death, including but not limited to conscious pain and suffering, pre-impact

terror, and severe emotional distress.

       60.     Some of these acts and/or omissions of the defendant were committed in an

outrageous manner and with reckless indifference to the rights of others.

       61.     In addition to her liabilities imposed by her individual acts and/or omissions, Helen

Knopp is legally responsible for the conduct of Gary Knopp as his business partner, including the

operation of the Piper PA-12 aircraft into close vicinity of and collision with the DHC-2 Beaver.



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                             PAGE 13




          Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 13 of 22
                                          COUNT IV
                                  Negligence – Wrongful Death
                                          Helen Knopp

       62.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all other

paragraphs and further allege as follows:

       63.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §

09.55.580.

       64.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

Statute, including but not limited to pecuniary loss including the decedents’ net lifetime earnings.

                                         COUNT V
                                  Negligence – Survival Act
                               High Adventure Air Charter, Inc.

       65.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of the

paragraphs above, and further allege as follows.

       66.     This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.

       67.     On July 31, 2020, HIGH ADVENTURE AIR CHARTER, INC. owed duties of care

under both Alaska law and federal law, including the Federal Aviation Regulations, to operate in

a reasonable safe manner the de Havilland DHC-2 Beaver which it was flying.

       68.     Notwithstanding and in violation of these duties, defendant committed negligent

acts and/or omissions, including but not limited to the following:

       a.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
               right-of-way;



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                                PAGE 14




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 14 of 22
       b.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
               another aircraft;

       c.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper aircraft
               spacing;

       d.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
               and/or reckless manner;

       e.      Failed to properly use collision avoidance practices and technology, including the
               use of ADS-B and/or other equipment in addition to properly monitoring and
               utilizing radio with regard to position and traffic reporting.

       69.     Some of these acts and/or omissions of the defendant were committed in an

outrageous manner and with reckless indifference to the rights of others.

       70.     Plaintiffs’ decedents, as passengers aboard an aircraft within the airspace of the

United States, was in the class of persons intended to be protected by the above-referenced sections

of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed to protect

from the harm of midair collisions. The violation of some or all of these federal regulations

constitute negligence per se under Alaska law.

       71.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs’ decedents CALEB PARKER HULSEY, MACKAY ALEXANDER

HULSEY AND HEATHER NICOLE DILLARD HULSEY suffered severe and ultimately fatal

personal injuries and death, including but not limited to conscious pain and suffering, pre-impact

terror, and severe emotional distress.




Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                              PAGE 15




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 15 of 22
                                        COUNT VI
                                Negligence – Wrongful Death
                               High Adventure Air Charter, Inc.

       72.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all other

paragraphs and further allege as follows:

       73.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §

09.55.580.

       74.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

Statute, including but not limited to pecuniary loss including the decedents’ net lifetime earnings.

                                        COUNT VII
                                  Negligence – Survival Act
                        Soldotna Aircraft & Equipment Leasing, LLC

       75.     Plaintiffs plead this Count in the alternative and without prejudice to other claims.

       76.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of the

other paragraphs above, and further allege as follows:

       77.     At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT

LEASING, LLC owned the de Havilland DHC-2 Beaver (N4982U).

       78.     At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT

LEASING, LLC, through its managers, members, agents, and employees, maintained certain

operational control over the de Havilland DHC-2 Beaver (N4982U) utilized by defendant HIGH

ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. for Part 135 operations.




Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                                PAGE 16




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 16 of 22
       79.     At all materials times, defendant HIGH ADVENTURE AIR CHARTER GUIDES

AND OUTFITTERS, INC. and defendant SOLDOTNA AIRCRAFT & EQUIPMENT LEASING,

LLC functioned as alter-egos of each other, with common ownership, common management and

operations, interrelation of operations, and common staff.

       80.     Through this common ownership and enterprise, defendant SOLDOTNA

AIRCRAFT & EQUIPMENT LEASING, LLC owed duties of care under both Alaska law and

federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner

the de Havilland DHC-2 Beaver.

       81.     Notwithstanding and in violation of these duties, defendant committed negligent

acts and/or omissions, including but not limited to the following:

       a.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
               right-of-way;

       b.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
               another aircraft;

       c.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper aircraft
               spacing;

       d.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
               and/or reckless manner;

       e.      Failed to properly use collision avoidance technology, including the use of ADS-B
               in addition to properly monitoring and utilizing radio with regard to position and
               traffic reporting.




Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                            PAGE 17




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 17 of 22
       82.     Some of these acts and/or omissions of the defendant were committed in an

outrageous manner and with reckless indifference to the rights of others.

       83.     Plaintiffs’ decedents, as passengers aboard an aircraft within the airspace of the

United States, was in the class of persons intended to be protected by the above-referenced sections

of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed to protect

from the harm of midair collisions. The violation of some or all of these federal regulations

constitute negligence per se under Alaska law.

       84.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs’ decedents CALEB PARKER HULSEY, MACKAY ALEXANDER

HULSEY AND HEATHER NICOLE DILLARD HULSEY suffered severe and ultimately fatal

personal injuries and death, including but not limited to conscious pain and suffering, pre-impact

terror, and severe emotional distress.

                                       COUNT VIIII
                                Negligence – Wrongful Death
                        Soldotna Aircraft & Equipment Leasing, LLC

       85.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all other

paragraphs and further allege as follows:

       86.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §

09.55.580.

       87.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

Statute, including but not limited to pecuniary loss including the decedents’ net lifetime earnings.



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                               PAGE 18




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 18 of 22
                                           COUNT IX
                                    Negligence – Survival Act
                                     Estate of Gregory Bell

       88.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all other

paragraphs and further allege as follows.

       89.     This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.

       90.     On July 31, 2020, Gregory Bell owed duties of care under both Alaska law and

federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner

the de Havilland DHC-2 Beaver (N4982U) which he was flying.

       91.     Notwithstanding and in violation of these duties, defendant committed negligent

acts and/or omissions, including but not limited to the following:

       a.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
               right-of-way;

       b.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
               another aircraft;

       c.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper aircraft
               spacing;

       d.      In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
               Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
               and/or reckless manner;

       e.      Failed to properly use collision avoidance technology, including the use of ADS-B
               in addition to properly monitoring and utilizing radio with regard to position and
               traffic reporting and other equipment and practices.




Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                               PAGE 19




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 19 of 22
       92.     Some of these acts and/or omissions of the defendant were committed in an

outrageous manner and with reckless indifference to the rights of others.

       93.     Plaintiffs’ decedents, as passengers aboard an aircraft within the airspace of the

United States, was in the class of persons intended to be protected by the above-referenced sections

of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed to protect

from the harm of midair collisions. The violation of some or all of these federal regulations

constitute negligence per se under Alaska law.

       94.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs’ decedents CALEB PARKER HULSEY, MACKAY ALEXANDER

HULSEY AND HEATHER NICOLE DILLARD HULSEY suffered severe and ultimately fatal

personal injuries and death, including but not limited to conscious pain and suffering, pre-impact

terror, and severe emotional distress.

                                           COUNT X
                                  Negligence – Wrongful Death
                                     Estate of Gregory Bell

       95.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all other

paragraphs and further allege as follows:

       96.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §

09.55.580.

       97.     As a direct and proximate result of one or more of these aforementioned acts or

omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

Statute, including but not limited to pecuniary loss including the decedents’ net lifetime earnings.



Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                               PAGE 20




         Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 20 of 22
                                            DAMAGES

       98.       Plaintiffs claim all damages according to proof at trial. The damages are well in

excess of $75,000.00, which exceeds the minimum jurisdictional limits of the Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as

follows:

       1.    For pecuniary and non-pecuniary damages;

       2.    For pre-death pain and suffering and emotional distress of Plaintiffs’ decedents;

       3.    For lost earnings;

       4.    For other economic and non-economic damages;

       6.    For funeral/interment/transportation expenses;

       7.    For costs of suit incurred herein;

       8.    For punitive/exemplary damages where permissible and proved by the facts;

       9.    For attorneys’ fees, costs, and expenses, as allowed;

       10. For prejudgment interest as allowed; and

       11. For such other and further relief as the Court may deem proper.

                          PLAINTIFFS DEMAND TRIAL BY JURY

Respectfully submitted,

      3/3/2021                                        /s/ Michael J. Schneider, Esquire
         Date                                         Michael J. Schneider, Esquire
                                                      AK Bar # 7510088
                                                      Counsel for Plaintiffs




Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL                               PAGE 21




           Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 21 of 22
      3/3/2021                         /s/ Michael J. Schneider, Esquire FOR
        Date                           Mary F. Schiavo, Esquire
                                       James R. Brauchle, Esquire
                                       PENDING ADMISSION
                                       VIA PRO HAC VICE
                                       Counsel for Plaintiffs




Hulsey v. Knopp, et al., CASE NO.: 3:21-cv-00051-JWS
PLAINTIFFS’ COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL              PAGE 22




      Case 3:21-cv-00051-JWS Document 1 Filed 03/04/21 Page 22 of 22
